UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21043 Pioneer High Income Trust (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:March 31 Date of reporting period:July 1, 2013 to June 30, 2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer High Income Trust By (Signature and Title)/s/ Mark D. Goodwin Mark D. Goodwin, Executive Vice President DateAugust 20, 2014 Pioneer High Income Trust DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 27, 2014 Meeting Type: Annual Record Date: MAY 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Anderson For For Management 1b Elect Director Edward H. Bastian For For Management 1c Elect Director Roy J. Bostock For For Management 1d Elect Director John S. Brinzo For For Management 1e Elect Director Daniel A. Carp For For Management 1f Elect Director David G. DeWalt For For Management 1g Elect Director William H. Easter, III For For Management 1h Elect Director Mickey P. Foret For For Management 1i Elect Director Shirley C. Franklin For For Management 1j Elect Director David R. Goode For For Management 1k Elect Director George N. Mattson For For Management 1l Elect Director Paula Rosput Reynolds For For Management 1m Elect Director Kenneth C. Rogers For For Management 1n Elect Director Kenneth B. Woodrow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Increase in Size of Board For For Management 5 Stock Retention/Holding Period Against Against Shareholder FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUL 16, 2013 Meeting Type: Annual Record Date: MAY 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Alan R. Buckwalter, III For For Management 1.4 Elect Director Robert A. Day For For Management 1.5 Elect Director James C. Flores For For Management 1.6 Elect Director Gerald J. Ford For For Management 1.7 Elect Director Thomas A. Fry, III For For Management 1.8 Elect Director H. Devon Graham, Jr. For For Management 1.9 Elect Director Charles C. Krulak For For Management 1.10 Elect Director Bobby Lee Lackey For For Management 1.11 Elect Director Jon C. Madonna For For Management 1.12 Elect Director Dustan E. McCoy For For Management 1.13 Elect Director James R. Moffett For For Management 1.14 Elect Director B. M. Rankin, Jr. For For Management 1.15 Elect Director Stephen H. Siegele For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Request Director Nominee with Against Against Shareholder Environmental Qualifications 5 Require Independent Board Chairman Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity 7 Amend Bylaws Call Special Meetings Against For Shareholder FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 17, 2014 Meeting Type: Annual Record Date: APR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Alan R. Buckwalter, III For For Management 1.4 Elect Director Robert A. Day For For Management 1.5 Elect Director James C. Flores For For Management 1.6 Elect Director Gerald J. Ford For For Management 1.7 Elect Director Thomas A. Fry, III For For Management 1.8 Elect Director H. Devon Graham, Jr. For For Management 1.9 Elect Director Lydia H. Kennard For For Management 1.10 Elect Director Charles C. Krulak For For Management 1.11 Elect Director Bobby Lee Lackey For For Management 1.12 Elect Director Jon C. Madonna For For Management 1.13 Elect Director Dustan E. McCoy For For Management 1.14 Elect Director James R. Moffett For For Management 1.15 Elect Director Stephen H. Siegele For For Management 1.16 Elect Director Frances Fragos Townsend For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Require Director Nominee with Against Against Shareholder Environmental Experience GREEN FIELD ENERGY SERVICES INC Ticker: Security ID: 39304KAE6 Meeting Date: APR 15, 2014 Meeting Type: Written Consent Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 To Accept The Plan None For Management HALCON RESOURCES CORPORATION Ticker: HK Security ID: 40537Q209 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Christmas For For Management 1.2 Elect Director Thomas R. Fuller For For Management 1.3 Elect Director David B. Miller For Withhold Management 1.4 Elect Director Michael A. Vlasic For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management HORIZON LINES, INC. Ticker: HRZL Security ID: 44044K309 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James LaChance For For Management 1.2 Elect Director Steven L. Rubin For For Management 2 Adopt NOL Rights Plan (NOL Pill) For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation K-V PHARMACEUTICAL COMPANY Ticker: KVPHQ Security ID: 482740AF4 Meeting Date: AUG 16, 2013 Meeting Type: Written Consent Record Date: JUL 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 The Plan None For Management 2 Elects Not to Grant (Opts Out) of the None For Management Releases Set Forth Insection 12.7 of the Plan LYONDELLBASELL INDUSTRIES NV Ticker: LYB Security ID: N53745100 Meeting Date: APR 16, 2014 Meeting Type: Annual Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Jagjeet S. Bindra to Supervisory For For Management Board 1b Elect Milton Carroll to Supervisory For For Management Board 1c Elect Claire S. Farley to Supervisory For For Management Board 1d Elect Rudy van der Meer to Supervisory For For Management Board 1e Elect Isabella D. Goren to Supervisory For For Management Board 1f Elect Nance K. Dicciani to Supervisory For For Management Board 2a Elect Karyn F. Ovelmen to Management For For Management Board 2b Elect Craig B. Glidden to Management For For Management Board 2c Elect Bhavesh V. Patel to Management For For Management Board 2d Elect Patrick D. Quarles to Management For For Management Board 2e Elect Timothy D. Roberts to Management For For Management Board 3 Adopt Financial Statements and For For Management Statutory Reports 4 Approve Discharge of Management Board For For Management 5 Approve Discharge of Supervisory Board For For Management 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 7 Ratify PricewaterhouseCoopers For For Management Accountants N.V. as Auditors 8 Approve Dividends of USD 2.20 Per Share For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Cancellation of up to 10 For For Management Percent of Issued Share Capital in Treasury Account NORWEGIAN ENERGY COMPANY ASA Ticker: NOR Security ID: R6333ZAD0 Meeting Date: JUL 08, 2013 Meeting Type: Bondholder Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approval of Summons For For Management 2 Approval of Agenda For For Management 3 Election of Minutes Keepers For For Management 4 Consent to Amendments in Bond Agreement For For Management NORWEGIAN ENERGY COMPANY ASA Ticker: NOR Security ID: R6333ZAG3 Meeting Date: JUL 08, 2013 Meeting Type: Bondholder Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approval of Summons For For Management 2 Approval of Agenda For For Management 3 Election of Minutes Keepers For For Management 4 Consent to Amendments in Bond Agreement For For Management TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: AUG 27, 2013 Meeting Type: Annual Record Date: JUL 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Moshe Many as Director Until For For Management the End of the 2016 General Meeting 1b Reelect Arie Belldegrun as Director For For Management Until the End of the 2016 General Meeting 1c Reelect Amir Elstein as Director Until For For Management the End of the 2016 General Meeting 1d Reelect Yitzhak Peterburg as Director For For Management Until the End of the 2016 General Meeting 2a Approve Cash Bonus of USD 1,203,125 to For For Management Jeremy Levin, President and CEO 2a.1 Vote YES if you have a personal None Against Management interest in item 2a; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. 2b Approval of Bonus Objectives and For For Management Payout Terms for 2013 for Jeremy Levin, President and CEO 2b.1 Vote YES if you have a personal None Against Management interest in item 2b; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. 3 Approve Compensation Policy for the For For Management Directors and Officers of the Company 3.a Vote YES if you have a personal None Against Management interest in item 3; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. 4 Approve Dividend for First and Second For For Management Quarters of 2012, Paid in Two Installments in an Aggregate Amount of NIS 2.00 (USD 0.51) per Ordinary Share 5 Appoint Kesselman and Kesselman For For Management (Member of PricewaterhouseCoopers International Ltd.) as External Auditors until the 2014 General Meeting 6 Discuss Financial Statements for 2012 None None Management TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: FEB 24, 2014 Meeting Type: Special Record Date: JAN 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Employment Terms of Erez For For Management Vigodman, President and Chief Executive Officer-Designate END NPX REPORT
